El Juez PresideNte Sr. HerNÁNdez,
emitió la opinión del tribunal.
En 9 de mayo de 1916 el demandante José Federico Cario Zapata radicó demanda enmendada en la Corte de Distrito de Mayagüez, siendo sus alegaciones las siguientes:
Primera. — Que José María Ferrer y Pag'án era dueño en propiedad de un predio de terreno nombrado El Barro con cabida de 13 cuerdas-y casa terrera, ele maderas y tejas- de barro, y cocina de madera y tejas, radicada en el barrio de Llanos del término municipal de Cabo Pojo bajo las colin-dancias que se describen, cuyo predio de terreno adquirió José María Ferrer y Pagan por compra a su padre Lázaro Ferrer durante el matrimonio con su legítima esposa María de los Angeles Pabón e Irizarry.
Segunda. — Que el día 27 de agosto del año 1899 falleció en Cabo Pojo, María de los Angeles Pabón e Irizarry, par-tiéndose y dividiéndose entre sus herederos los bienes que dejara, entre ellos la parte que le pertenecía en la finca de *21913 cuerdas, de la cual se adjudicaron dos a la esposa del demandante María de los Angeles Ferrer y Pabón.
Tercera. — Que en 6 de diciembre del año 1900 María de los Angeles Ferrer y Pabón bubo por compra a su legítimo padre José María Ferrer y Pagán cuatro cnerdas de terreno segregadas de la finca denominada "El Barro”, las que en unión de más tierras habían sido adjudicadas por los here-deros a José María Ferrer y Pagán al fallecimiento de su esposa María de los Angeles Pabón.
Cv>arta. — Que María de los Angeles Ferrer y Pabón agre-gó las dos cuerdas que heredó de su madre y las cuatro cuer-das que compró a su padre, formando así una sola finca de seis cuerdas, que también se describe.
Quinta. — Que José María Ferrer y Pagán falleció en Cabo Eojo el día 8 de noviembre de 1903 sin otorgar testamento, dejando a su fallecimiento varios bienes radicados en dicho pueblo; y habiéndose procedido por los herederos de común acuerdo a la partición y división de ellos fué adjudicada a María de los Angeles Ferrer y Pabón una cuerda de tierra segregada de la mencionada finca El Barro, viniendo así a ser dueña de una parcela ele 7 cuerdas de terreno que se describe así:
“Rústica de seis cuerdas radicada en el barrio Llanos Tuna del municipio de Cabo Rojo, colindando al norte con tierras de Amparo Rivera, antes Gerónimo Ramírez; por el sur con tierras de don José María Ferrer y Pagán y el camino real que conduce a Cabo Rojo y Boquerón que divide los barrios de Llanos Tuna y Llanos Costas; por el este con don José María Padilla, antes José María Ferrer, y por el oeste con don José María Ferrer y Pagán.”
Sexta.- — Que María de los Angeles Ferrer y Pabón falle-ció bajo testamento otorgado en 15 de agosto de 1910 por el cual instituyó único y universal heredero de tocios sus bie-nes al demandante, su legítimo esposo José Federico Cario Zapata, quien vino a ser dueño de la finca de 7 cuerdas que ha poseído pública, quieta y pacíficamente, sin interrupción alguna, desde el fallecimiento de su esposo, como ésta la ha-*220bía poseído anteriormente en las mismas condiciones desde las fechas de sns respectivos títulos de adquisición.
Séptima. — Que en 14 de octubre de 1910 José Ubaldino, Rosa María, Fernando del Carmen, José Antonio y Luis Fe-rrer y Pabón, en calidad de hijos y herederos de su padre José María Ferrer y Pagán, y además Ramón María y Amparo Rivera y Ferrer y Benjamín e Indalecio Carlo y Ferrer, en su calidad de nietos de José María Ferrer y Pagán, por conducto del abogado Licenciado Carlos del Toro Fernández, interpusieron demanda ante la Corte de Distrito de Maya-güez contra el demandante José Federico Cario Zapata pi-diendo la nulidad del testamento de María de los Angeles Ferrer y Pabón, en el que instituía por heredero al deman-dante, y tramitado el caso bajo el No. 2957 la referida corte de distrito por orden de 21 de enero de 1911 tuvo a los de-mandantes por desistidos de la continuación del pleito y or-denó que se dictara, como se dictó posteriormente, una sen-tencia de conformidad.
Octava. — Que a principios del mes de marzo de 1911, José María Ferrer y Pabón por conducto del abogado Angel A. Vázquez promovió ante la misma corte de distrito de Maya-güez expediente sobre declaratoria de herederos de los con-sortes José María Ferrer y Pagán y María de los Angeles Pabón e Irizarry, y dicha corte por orden de 24 de marzo de 1911 declaró únicos y. universales herederos de dichos espo-sos a sus siete hijos nombrados José Ubaldino, José Antonio, José María, Fernando del Carmen, Rosa María, Luis y Ma-ría de los Angeles Ferrer y Pabón, a sus cuatro nietos Inda-lecio, Julio Benjamín, Lisandro y Arsenio Carlo y Ferrer, y a sus también nietos Ramón María y Amparo Rivera y Fe-rrer; y entonces José Ubaldino y José María Ferrer y Pa-bón, aprovechándose de tener en su poder una escritura pú-blica demostrativa del título de propiedad de la finca de 13 cuerdas nombrada “El Barro” a favor de José María Fe-rrer y Pagán, y constándoles que siete cuerdas de esa finca pertenecían al demandante, maliciosamente y con objeto de *221privar a éste de la propiedad y posesión de dicha finca, de-fraudarle en sus derechos, y con ánimo perverso, compare-cieron en 16 de mayo de 1911 en el Registro de la Propiedad de San Germán e hicieron inscribir la finca de 13 cnerdas en com-ún proindiviso a título de herencia a nombre de los de-mandados.
Novena. — Que José Ubaldino Ferrer y Pabón falleció en Cabo Rojo en el año de 1913, dejando a su fallecimiento 8 hijos legítimos nombrados Primitivo, Amelia, María Jesús, Narciso, Juana, Concepción, Ubaldino y Josefa Ferrer y To-ro a los que correspondían los derechos hereditarios de su difunto padre, siendo por tanto demandados en este pleito juntamente con todos los demás herederos anteriormente re-lacionados.
Décima. — Que tanto el demandante como su cansaHabiente María de los Angeles Ferrer y Pabón en diferentes ocasiones han requerido a los herederos de José María Ferrer y Pagán y María de los Angeles Pabón e Irizarry a fin de que les otorguen la debida documentación y declaración de sus títulos sin haber podido conseguirlo.
Undécima. — Que en pleito No. 1950 seguido por Angel A. Vázquez ante la Corte Municipal de Mayagüez contra los he-rederos de los cónyuges José María Ferrer y Pagán y María de los Angeles Pabón e Irizarry en reclamación de los hono-rarios obtuvo aquél una sentencia en rebeldía contra los de-mandados José Antonio, José María, Fernando del Carmen, Rosa María y Luis Ferrer y Pabón y además contra los tam-bién demandados Indalecio, Julio Benjamín, Li Sandro y Ar-senio Cario y Ferrer y contra Ramón María y Amparo Rivera y Ferrer por la suma de $500 y para satisfacer dicha sen-tencia el marshal de la Corte Municipal de Mayagüez por de-signación expresa de Angel A. Vázquez con fecha 20 de diciembre de 3915 embargó e hizo embargar todo el derecho,, título e interés de los demandados rebeldes en la finca de 7 cuerdas, la que fué vendida en pública subasta a Angel A. Vázquez por la suma de $100 en adjudicación de parte de *222su crédito, otorgándosele por el marshal escritura de venta en 26 de marzo de 1916, en cuya escritura e] mismo Angel A. Vázquez traspasó la misma finca en venta al otro deman-dado Luis Ferrer y Pabón por la suma nominal de $250.
Duodécima. — Que tanto Angel A. Vázquez como Luis' Fe-rrer y Pabón conocían al tiempo de verificarse los procedi-mientos anteriormente relacionados y con anterioridad a su fecha, que la finca de 7 cuerdas pertenecía en propiedad al demandante José Federico Cario Zapata y tenían también conocimiento de que se había interpuesto la presente acción de aclaración ’ de título y cancelación, habiéndose puesto de acuerdo, deliberadamente y con intención de perjudicar al demandante, para que Angel A. Vázquez pudiera obtener una sentencia en rebeldía, embargase especialmente la finca de 7 cuerdas y se adjudicara la misma en perjuicio de los derechos del demandante José Federico Cario y Zapata.
La demanda concluye con la súplica de que por sentencia se declare que la finca de sjete cuerdas descrita en la deman-da, que formaba parte de la de 13 cuerdas denominada “El Barro,” también descrita, pertenece en propiedad al deman-dante por título de compra y además por prescripción, se de-crete la cancelación del título de dicha finca de 13 cuerdas inscrito proindiviso en el registro a favor de los demandados en cnanto a las siete cuerdas que el demandante reclama como suyas; se ordene la inscripción de esa parcela de siete cuer-das a nombre del demandante; se decrete la nulidad de la escritura otorgada por el márshal de la Corte Municipal de Mayagüez a favor de Angel A. Vázquez y por éste a favor de Luis Ferrer; y se condene a los demandados que se opu-sieren a la demanda al pago de las costas, desembolsos y ho norarios de abogado.
Después de haber presentado los demandados José Antonio, José María y Luis Ferrer y Angel A-. Vázquez moción pretendiendo ciertas especificaciones y eliminaciones que fue-ron declaradas sin lugar por orden de 17 de agosto de 1916 y después de haber formulado el demandado Angel A. Váz-*223quez excepcicmes previas a la demanda'que también fueron desestimadas, tanto los demandados José Antonio, José Ma-ría y Luis Ferrer como Angel A. Vázquez formularon con-testación por separado a la demanda, admitiendo unos he-chos, negando otros y aduciendo materia nueva y defensas especiales.
Celebrado el juicio en el que ambas partes propusieron pruebas, la corte dictó sentencia en 22 de enero de 1917 por la que declara con lugar la demanda en todas sus partes y en su consecuencia decreta y ordena que la finca de 7 cuer-das descrita en la demanda que forma parte de la otra finca de 13 cuerdas denominada “El Barro” también descrita e3i la demanda, pertenece en propiedad y dominio al demandante José Federico Cario Zapata por título de compra y herencia; decreta, además, la cancelación del título de dicha finca nom-brada “El Barro” inscrita proindiviso a título de herencia intestada a favor de los demandados en cuanto afecta la ins-cripción a las 7 cuerdas pertenecientes al demandante; or-dena la inscripción de esa porción de 7 cuerdas a nombre del demandante y decreta además la nulidad de la escritura otorgada por el marshal de la Corte Municipal de Cabo Ro-jo -a favor de Angel A. Vázquez, y por éste a favor de Luis Ferrer, ante el notario Miguel del Toro Colberg en 16 de marzo de 1916, con imposición de costas, desembolsos y ho-norarios de abogado a los demandados opositores.
Los demandados José Antonio, José María y luis Ferres' y Angel A. Vázquez solicitaron la celebración de nuevo jui-cio y tal pretensión fue declarada sin lugar por orden de 31 de enero de 1917.
Contra la sentencia de 22 de enero de 1917 y la orden denegatoria del nuevo juicio de 31 del propio mes, los de-mandados José Antonio, José María y Luis Ferrer y Angel A. Vázquez interpusieron recurso de apelación para ante es-ta Corte Suprema, y para sostenerlo alegan varios errores que examinaremos por el mismo orden numérico que lie ran en el alegato escrito:
*224PRIMER ERROR.
La corte erró al desestimar la moción ele los demandados por la que solicitaban la especificación y eliminación de ciér-tos párrafos de la demanda.
En dicha moción solicitaron los demandados José Antonio, José María y Luis Ferrer y Angel A. Vázquez que la corte ordenara al demandante: (a) que en el hecho primero de la demanda enmendada especificara la fecha en que José María Ferrer adquirió de Lázaro Ferrer la finca de 13 cuer-das que se describe en esa alegación, y qué clase de título medió en la transacción, si fué documento privado o escri-tura pública; (b) que especificara en 'el hecho segundo de la demanda los nombres de los herederos que a su falleci-miento dejó María de los Angeles Pabón, porque alegándose que hubo una partición y división de herencia entre sus he-rederos, deben conocer los demandados quiénes fueron esos herederos, debiendo especificarse además con claridad la si-tuación y linderos de las dos cuerdas de terreno adjudica-das a María de los Angeles Ferrer y Pabón, causante del demandante; (c) que también especifique éste la situación y linderos de la cnerda de terreno adjudicada a María de los Angeles Ferrer y Pabón en la división de la herencia' de su difunto padre, según se afirma en la alegación quinta de la demanda.
En la misma moción se pidió: (a) que se eliminaran del hecho tercero de la demanda las palabras “y que en unión de más tierras” por ser inmateriales, impertinentes y redun-dantes; (6) que también fuera eliminada en su totalidad la alegación 7ª. de la demanda por ser inmaterial, impertinente y redundante para la acción ejercitada en el pleito y por no afectar a todos los demandados.
La corte procedió con razón derecha al desestimar en to-das sus partes la moción de que se trata.
En la demanda alega el demandante corresponderle en propiedachla finca rústica de siete cuerdas que describe, como *225perteneciente a sn causante María de los Angeles Ferrer y Pabón, y para demostrar esa propiedad le bastaba alegar como alegó qne de esas siete cnerdas había adquirido sn cansante dos cnerdas por herencia materna, 4 por compra a sn difunto padre José María Ferrer, y una por herencia pa-terna. . A los demandados les bastaba para sn defensa tener conocimiento de qne los terrenos qne por herencia materna y paterna había adquirido María de los Angeles Ferrer es-taban enclavados en la finca de siete cnerdas qne se describe en la demanda, con tanto mayor motivo cnanto qne en la misma demanda se describen las cuatro cnerdas qne María de los Angeles Ferrer adquirió de sn padre y la finca rús-tica constituida por esas cuatro cnerdas y las dos qne ad-quirió por herencia materna, como también se describe la finca rústica constituida por esas seis cuerdas y la otra cner-da habida por herencia paterna. La identificación es clara-, y no podía quedar duda alguna a los demandados de la pro-piedad que alegaba ser suya el demandante.
Ni era necesario especificar en el hecho segundo de la demanda los nombres de los herederos de María de los An-geles Pabón, entre quienes fué partida y dividida la heren-cia de ésta, pues los demandados como partícipes en esa he-rencia debían tener conocimiento de tal particular, ocurrien-do lo propio con el abogado Angel A. Vázquez encargado de la tramitación de la declaratoria de herederos de los con-sortes José María Ferrer y María de los Angeles Pabón. Pero a mayor abundamiento, todos esos herederos aparecen relacionados en los hechos octavo y noveno de la demanda, quedando así satisfecha la exigencia de los demandados.
En cuanto a las eliminaciones pedidas, habiendo alegado la parte demandante en la alegación tercera de la demanda que su difunta esposa había adquirido de su legítimo padre José María Ferrer por título de compra las cuatro cuerdas de terreno que describe y que a éste le habían sido adjudi-cadas al fallecimiento de su esposa María de los Angeles Pa-bón, no holgaba añadir que tal adjudicación le había sido-*226hecha “en nnión de más tierras” para evitar se entendiera que la adjudicación hecha a José María Ferrer se limitó a esas cuatro cnerdas, y en cierto modo para identificar mejor las cuatro cuerdas adquiridas por María de los Angeles Ferrer.
La alegación séptima de la demanda relativa al pleito sobre nulidad del testamento otorgado por María de los An-geles Ferrer y resultado de ese pleito, tiende a dar mayor consistencia al título del demandante cuyos derechos a la he-rencia de su difunta esposa se derivaban propiamente de dicho testamento, y aunque acaso fuera un anticipo de defensa contra su nulidad tal alegación no perjudicó sustancialmente los derechos de los demandados .y por tanto nunca sería un error fundamental que nos llevara por sí solo a la revoca-ción de la sentencia dictada.
SEGUNDO ERBOK.
La corte erró al desestimar las excepciones previas de indebida acumulación de parte demandada, de indebida acu-mulación de acciones y de que la demanda no aduce hechos suficientes en cuanto al demandado Angel A. Vázquez para determinar una causa de acción.
Esas excepciones fueron opuestas a la demanda por el demandado Angel A. Vázquez alegando como razones de ellas que no tenía interés en el asunto cuando se presentó la de-manda original, ni lo tenía al presentarse la demanda enmen-dada, por haber vendido la finca objeto del pleito al deman-dado Luis Ferrer; que para la acumulación de varias ac-ciones era necesario que éstas afectaran a todas las partes en el pleito, y de la faz de la demanda resulta claramente que el demandado Angel A. Vázquez no está afectado por las acciones de nulidad de inscripción y declaración de título a que se refieren las diez primeras alegaciones de la deman-da, por no haber intervenido en las transacciones a que las mismas se contraen, no habiendo intervenido tampoco los *227otros demandados, con excepción de Lnis Ferrer, en el con-trato de venta entre éste y Vázquez cuya nulidad se pide.
Examinadas en conjunto las alegaciones de la demanda y los fines que mediante ella persigue el demandante, se ve claro que no solamente los herederos de José María Ferrer y María de los Angeles Pabón tienen interés en la nulidad de la inscripción de la finca de 13 cuerdas en cuanto a las 7 cuerdas cuya propiedad reclama el demandante, sino tam-bién el demandado Angel A. Vázquez, por derivarse su de-recho del' de los herederos demandados, teniendo también interés los herederos demandados en la nulidad de la venta hecha por el marshal de la Corte Municipal de Cabo Pojo al demandado Angel A. Vázquez y por éste a Luis Ferrer, cuyas nulidades se solicitan en la demanda. Es aplicable al caso el artículo 63 del Código de Enjuiciamiento Civil que dice:
“Artículo 63. — -Cualquier persona podrá ser constituida en de-mandado siempre que tenga o alegue tener interés en la contienda en oposición al demandante o sea parte indispensable para la com-pleta determinación o arreglo de la cuestión litigiosa.”
En virtud del anterior precepto tanto los herederos de José María Ferrer y María de los Angeles Pabón como el ahogado Angel A. Vázquez han sido bien traídos al pleito.
“La regla general sobre la materia puede decirse ser que son partes necesarias todas aquellas personas que tienen un interés en el. objeto que puede ser afectado por la sentencia. Esta regla se funda en el principio que tiende a impedir subsiguientes litigios y multi-plicidad de acciones con la determinación de todos los derechos de todas las partes que puedan o deban ser afectadas por una sentencia. ’ ’ Wilson v. Castro, 31 Calif. 427.
Y las acciones han sido debidamente acumuladas pues los derechos que transmitió el demandado Angel A. Vázquez al otro demandado Luis Ferrer traen su origen de los dere-chos de los partícipes en la herencia de-José María Ferrer y María de los Angeles Pabón, y anulados estos derechos quedarían también anulados los del demandado Angel A. *228Vázquez y consiguientemente los de Luis Ferrer, a no de-mostrarse el carácter de terceros que incumbe alegar opor-tunamente a los demandados interesados, sin poder impo-nerse al demandante el cargo de alegar la negativa 'de seme-jante derecho por parte de los demandados a quienes inte-rese alegarlo como defensa. Cuando varias acciones están íntimamente relacionadas entre sí por derivarse unas de otras, no hay objeción en sostener su acumulación. Lucero v. Vilá, 17 D. P. R. 152.
En cuanto a que la demanda no aduce respecto' del de-mandado Angel A. Vázquez hechos bastantes para deter-minar una causa de acción, basta la lectura de las alegacio-nes undécima y duodécima de la demanda, relacionadas con las anteriores, para llegar a la conclusión de que de ser cier-tas dichas alegaciones, y por tales debemos tenerlas para de-cidir la excepción propuesta, dicha excepción es insostenible.
TERCER. ERROR.
La corte erró al reconsiderar a propia moción la orden en que disponía que el demandante expusiera separadamente las distintas causas de acción que comprende la demanda.
Los demandados José Antonio, José María y Luis Ferrer y Angel A. Vázquez presentaron moción a la corte con fe-cha 16 de noviembre de 1916 en que alegaron que del hecho primero al décimo de la demanda se ejercitaban por el de-mandante las acciones de nulidad de inscripción y de otor-gamiento de escritura contra la sucesión de los consortes Jo-sé María Ferrer y María de los Angeles Pabón mientras que los hechos undécimo y duodécimo de la misma demanda en-trañaban una acción de nulidad de escritura contra Luis Fe-rrer y Angel A. Vázquez, este último extraño a la sucesión Ferrer, a pesar, de lo cual se habían acumulado varias cau-sas de acción sin que hubieran sido expuestas separadamente, por lo (que suplicaban se ordenara al demandante qué expu-siera separadamente las distintas causas de acción que ejer-cita en el pleito.
*229La .corte por orden de 27 de noviembre citado declaró con lugar la anterior moción y ordenó al demandante enmendara sn demanda exponiendo separadamente las cansas de acción que ejercitaba para lo cual le concedió un término de dos días para radicar dicba demanda enmendada, y posterior-mente por orden de 28 de noviembre reconsideró y dejó sin efecto ni valor alguno la del día anterior por entender que después de haberse contestado la demanda era improcedente la moción de los demandados.
Según el artículo 104, inciso 8°., del Código de Enjui-ciamiento Civil, el demandante podrá acumular varias accio-nes en una misma demanda en las condiciones que exige dicho artículo, debiendo las acciones así acumuladas exponerse separadamente; y de acuerdo con dicho artículo, la parte de-mandada puede exigir que las causas de acción se expongan separadamente por el demandante, pero ese derecho debe ejercitarse por el demandado antes de contestar la demanda, pues de no hacerlo así renuncia el derecho de hacerlo y se somete al juicio en los términos en que ha sido propuesta la demanda.
Los demandados ejercitaron dicho derecho tardíamente y la corte, en uso del poder que le confiere el artículo 7°. del Código de Enjuiciamiento Civil en su apartado 8°., “Para inspeccionar y corregir sus providencias y órdenes con el fin de ajustarlas a la ley y a la justicia”, pudo reconsiderar y dejar sin efecto su orden de 27 de noviembre de 1916.
CUARTO ERROR.
La corte erró al someter a juicio a los demandados a pe-sar de haber éstos alegado indefensión.
En el mismo día 28 de noviembre de 1916 en que la corte inferior a propia moción reconsideró y dejó sin efecto su orden de 27 de noviembre disponiendo se expusieran sepa-radamente las distintas causas de acción, fue llamado el caso a juicio, y el abogado de los demandados solicitó su suspen-sión por indefensión, expresándose en los siguientes términos:
*230“Deseo hacer constar que los demandados no están listos para entrar en juicio y solicito la suspensión por indefensión porque habiéndose notificado a los demandados en el día de ayer, 27 de noviembre de 1916, una orden de la corte por la que se conceden al demandante dos días para enmendar su demanda en el sentido de exponer separadamente las distintas causas de acción que ella com-prende, los demandados abandonaron ¿1 asunto hasta recibir copia de la nueva demanda, y con ese motivo en el día de hoy no se en-cuentra aquí ninguno de los testigos con que debía contar el abogado de los demandados y únicamente nos sometemos a juicio por virtud de una orden expresa de la corte, si así la dicta, para no incurrir en el delito de desacato.”
El Juez dijo entonces:
“La corte resuelve que aunque dictó una orden ordenando al de-mandante de exponer las dos causas de acción separadamente en el día de ayer,' no dictó ninguna orden suspendiendo la vista señalada para hoy, pero que en vista de la manifestación de que los deman-dados no están preparados con sus testigos, la corte ordena que se proceda a la práctica de la prueba d.el demandante, y entonces sus-penderá el juicio para otro día, para dar amplia oportunidad a los demandados para preparar su defensa.”
En vista de la anterior resolución se procedió a la cele-bración del juicio y después de haberse practicado las prue-bas propuestas por la parte demandante que fueron testifical y documental, sin que la testifical fuera objetada por el fun-damento de no haber podido la representación de los deman-dados repreguntar a los testigos, por parte de esa misma re-presentación declaró como testigo el abogado Angel A. Váz-quez, praticándose también .a su instancia prueba documental.
Antes de proponer su prueba, la representación de los de-mandados no solicitó la suspensión del juicio, no obstante la conformidad expresamente manifestada por la corte de sus-penderlo para otro día con el fin de dar amplia oportunidad á los demandados para preparar su defensa, y lo que es más, tampoco los demandados solicitaron tal suspensión después de terminada la práctica de sus pruebas.
Bajo los hechos expuestos no pueden .quejarse de indefen-*231sión los apelantes. Esa conclusion será robustecida por las razones que expondremos al considerar el noveno motivo del .recurso consistente en que la corte cometió error al declarar sin lugar la moción de nuevo juicio.
QUINTO ERROR.
La corte erró al admitir prueba secundaria para justifi-car la existencia del documento de partición de los bienes de la fallecida María de los Angeles Pabón e Irizarry.
Ciertamente que la corte admitió a la parte demandante prueba testifical para justificar que se habían realizado las operaciones particionales de los bienes relictos por los espo-sos María de lo.s Angeles Pabón e Irizarry y José María Fe-rrer y Pagán. Pero como en la alegación segunda de la de-manda no se afirma que se hubiera otorgado documento de partición de los bienes de la fallecida María de los Angeles Pabón e Irizarry sino que se partieron y dividieron entre sus herederos los bienes que dejara a su fallecimiento, entre ellos la parte que le perteneció en la finca de 13 cnerdas denomi-nada “El Barro”, de la cual se adjudicaron dos cnerdas a María de los Angeles Ferrer y Pabón, esposa del deman-dante, bajo tal alegación era admisible la prueba tendente a comprobar la partición y división de los bienes relictos por María de los Angeles Pabón e Irizarry, aunque esas opera-ciones no constaran en documento público o privado.
SEXTO ERROR.
La corte erró al admitir en prueba el testamento otorgado por María de los Angeles Ferrer.
La alegación de dicho error es frívola, pues en ese testa-mento María de los Angeles Ferrer nombró heredero a su esposo el demandante, y por tanto de ese documento se de-riva el derecho que pueda tener el demandante a los bienes de su difunta esposa, por más que no haya podido adquirir más derechos que los que ella hubiera tenido sobre las 7 cuerdas de terreno de que se trata.
*232En diclio testamento otorgado con fecha 15 de ag’osto de 1910, María de los Angeles Ferrer instituyó por su único y universal heredero a su esposo José Federico Cario Zapata, y en la cláusula segunda del mismo declara:
“Que todo su caudal hereditario lo constituye un predio rústico radicado en el barrio Llanos Tuna, el que hubo por herencia de sus padres. Que después de celebrado su matrimonio su esposo fabricó en el mencionado predio una casa con su peculio propio y es la que actualmente viven. Consta dicha finca de 7 cuerdas de terreno llano y sobrealto, dedicada a cañas de azúcar, y colinda al norte con terre-nos de Amparo Bivera; al este, con otros de José María Padilla; al sur, con otros de Luis Ferrer y con el camino que divide los barrios de Llanos Tuna y Llanos Costa; y al oeste, con Pedro López y José Antonio Ferrer y Amparo Bivera.”
Esa es la misma finca de 7 cuerdas descrita en la alega-ción quinta de la demanda.
SEXTO ERROR. DUPLICADO.
La corte erró al admitir en prueba dos certificaciones del Tesorero de Puerto Rico que no se relacionan con la finca objeto del pleito.
La primera de dichas certificaciones que designaremos con la letra A, dice así:
“El Tesorero de Puerto Bico interino que suscribe, certifica que de los archivos de este Departamento consta que don José M. Ferrer Pagán declaró a los efectos de la contribución en el año económico 1902-03 una finca rústica en el barrio Llanos Tuna del municipio de Cabo Rojo, compuesta de 12 cuerdas que fueron valoradas en $92, y conteniendo una casa valorada en $35, en total $127. La men-cionada propiedad fué eliminada del reparto contributivo para el año económico 1905-06 y siguientes, por la razón, según consta en declaración suscrita por don Fernando Ferrer en 30 de enero de 1915, de que la propiedad fué distribuida por venta hecha por el Sr. Ferrer Pagán antes de su fallecimiento a los Sres. Luis Ferrer, Germán Ramírez, Gregorio Ascencio, Angel Méndez, Amparo Bivera y José Antonio Ferrer. En el presente año económico 1916-17 no figura don José María Ferrer y Pagán como contribuyente en el municipio de Cabo Rojo.”
*233La otra certificación, que marcaremos con la letra B, dice así:
“El Tesorero interino de Puerto Pico que suscribe certifica: que según consta de los antecedentes que existen en este Departamento correspondiente a la valoración de la propiedad del año económico 1902-03, María de los Angeles Ferrer y Pabón lia declarado poseer en el barrio Llanos Tuna del término municipal de Cabo Rojo las siguientes propiedades: Predio rústico compuesto de seis cuerdas de terreno valoradas en $80 y propiedad personal por valor de $51; total $131, a las que se les asigna $1.46 por toda contribución al año, según recibo No. 512 asst. 512 del referido año económico de 1902-03.”
A la admisión de la certificación letra A se opuso excep-ción por el fundamento de que se refiere a una finca de 12 cuerdas de terreno declarada en el año 1902 para los actos contributivos y valorada en $92 que no tiene pertinencia con la finca de 7 cuerdas objeto del pleito. La admisión de la segunda certificación letra B fué excepcionada por imperti-nente, toda vez que José María Ferrer, causante de María de los Ang’eles Ferrer, falleció en el año 1903 y esa certifi-cación se refiere al año 1902.
Aunque no vemos que la primera certificación guarde re-lación con la finca de 7 cuerdas que se describe en la deman-da, pues se refiere a una finca que antes de su fallecimiento fué vendida por José María Ferrer Pagán a varias perso-nas entre las cuales no figura la causante del demandante Ma-ría de los Angeles Ferrer y Pabóíi, la admisión de dicha cer-tificación no daría lugar por sí sola a la revocación de la sentencia, por no habérsenos demostrado que causara perjui-cio a los demandados.
En cuanto a la certificación letra B, la estimamos perti-nente a la cuestión en issue, o sea, a la propiedad de la finca de 7 cuerdas de María de los Angeles Ferrer, toda vez que aunque la certificación se refiere a una finca de 6 cuerdas y la finca descrita en la demanda es de 7 cuerdas, la diferen-cia de una cuerda se explica teniendo en cuenta que la clecla-*234ración fue hecha para el año económico 1902-03, cuando aun no había fallecido José María Ferrer y Pagán de quien hubcr María de los Angeles Ferrer la otra cuerda por derecho here-ditario, la que por tanto no podía aun declarar como suya para los fines contributivos.
SÉPTIMO ERROR.
La corte erró al admitir en evidencia documentos priva-dos en que no intervino ninguno de los demandados oposi-tores.
Esos documentos son cuatro, de los cuales el primero, que marcaremos con la letra O, dice así: '
“Letra O. — He recibido de mi legítima hija doña María de los Angeles Ferrer y Pabón la suma de ciento cuarenta pesos moneda corriente importe de cuatro cuerdas de terreno, media cuerda plan-tada de chamalucos y el resto a pasto, que de mi propiedad le he vendido, radicado dicho terreno en el barrio de Llanos Tuna. Linda por el norte con don Germán Ramírez, por el sur con el vendedor y la compradora, por el este con don José María Padilla y por el oeste con el vendedor, que unida esta porción de terreno a dos cuer-das que hubo por herencia componen seis cuerdas. Dicho terreno lo hube por compra a mi legítimo padre don Lázaro Ferrer y con este título legal se lo he vendido libre de todo gravamen, con sus entradas,, salidas, usos, costumbres, servidumbres y regalías que le correspon-den y puedan corresponderle de hecho y de derecho, por la suma ya manifestada que confieso haber recibido satisfactoriamente. A la evicción, seguridad y saneamiento de esta venta obligo mis bienes presentes con sumisión y renunciación de leyes, fueros y derechos, de mi favor y lo general en forma. Y para que conste su legítima adquisición' le doy el presente en el barrio de' Llanos Tuna, ju-risdicción del pueblo de Cabo Rojo, a los seis días del mes de diciembre, año de mil novecientos. Por imposibilidad de mi señor padre, don José María Ferrer, Fernando Ferrer. — Testigo, José Federico Cario. — Testigo, Gregorio Lozada. — Testigo, Ubaldino Ferrer.”
Los demandados, según reza el pliego de excepciones, se opusieron a la admisión de ese documento porque no está suscrito por el que aparece como vendedor, que es José Ma-ría Ferrer y Pagán; porque en él no aparece la firma de *235la compradora María de los Angeles Ferrer, si es que la ven-ta se hizo; porque según declaró el testigo Fernando Ferrer el dinero no fué recibido sino que José María Ferrer le dijo que hiciera ese documento sin que Fernando Ferrer nada su-piera de la venta, y porque para que esa venta pueda per-judicar a Angel A. Vázquez que es uno de los demandados tenía que ser suscrita ante notario por el que la otorgó y por el que la aceptó.
Los otros tres documentos, que marcaremos con las letras D, E, F, están concebidos en los siguientes términos: •
“Letra D. — He recibido de mi convecino don Germán Bamírez y Ferrer la cantidad de once pesos moneda corriente, importe de media cuerda y la duodécima parte de cuerda de terreno que le he Vendido, radicado en el barrio de Llanos Tuna de este término municipal y demarcado bajo las eolindancias siguientes: por el norte, con tierras del comprador; por el sur, con tierras de Angel Méndez; por el este con el comprador y por el oeste con tierras de José Ma. Padilla. Dicho terreno corresponde a mis legítimos hijos Indalecio, Jorge Benjamín, Lisandro y Arsenio, que lo hubieron por herencia de su difunto abuelo, don José María Ferrer (Q. E. P. D.) y del cual soy asegurador, declarando que la indicada cantidad de once pesos, que pertenece a mis referidos hijos, queda depositada en mi poder durante la menor edad de éstos, menos lo que corresponde a Indalecio cuya porción le será entregada por tener éste su compe-tente edad. Declaro que le he vendido dicho terreno al supradicho don Germán Bamírez y Ferrer libre de todo gravamen. Asimismo declaro que la suma recibida es el justo precio del terreno, que no vale más; pero, en caso contrario, de la demasía, en poco o mucha cantidad, hago gracia al comprador, en quien cedo, renuncio y tras-paso el derecho de propiedad, dominio y señorío que en dicho terreno tenían mis citados hijos, y se lo trasmito a su nuevo dueño para que, como legítimo propietario disponga de él a su voluntad y sin dependencia alguna. Y para que conste su legítima adquisición, le doy el présente en Llanos Tuna de Cabo Bojo a los veinte y tres días del mes de enero de mil novecientos cuatro. — Delfín Carlos Zapata. — Indalecio Carlos. — Jorge Benjamín Carlos. — Testigo, Ubal-dino Ferreiv — Testigo, José Antonio Ferrer. — Testigo, Delfín Perez.
“Letra E. — Yo, Amparo Bivera y Ferrer, mayor de edad, casada con Tomás Saldaña, vecina de Mayagiiez, ante los testigos que sus-criben declaro: que he vendido de mi propiedad a don Pedro López *236vecino del barrio de Llanos Tuna de Cabo Rojo, dos cuerdas y media de terreno de superficie llana y alta, a cañas dulces y frutos me-nores, radicadas en el barrio de Llanos Tima, del término municipal de Cabo Rojo; por la cantidad de cien dollars los cuales be recibido a mi entera satisfacción. Linda dicho terreno por el norte y oeste, con tierras de don Germán Ramírez; por el sur, con otras tierras de la sucesión de María de los Angeles Ferrer y por el este con tierras de don Valentín Martínez y de don Nicanor Ramírez. Hube el citado terreno por herencia de mis difuntos abuelos don José Ma. Ferrer y doña María de los Angeles Pabón, y se lo he vendido libre de todo gravamen, quedando obligado al saneamiento de esta venta con todos mis bienes habidos y por haber. Autorizo a mi comprador para que a su nombre promueva espediente posesorio o de dominio del terreno que le he vendido cuando él lo estime conveniente, y para que haga constar su legítima adquisición, le doy el presente en Mayagiiez, a los veinte y dos días del mes de marzo, año mil nove-cientos trece; al oeste colinda con don José A. Ferrer. — Vale.—Amparo Rivera de Saldaña. — Soy testigo, Fernando Ferrer^ Pabón. — José Antonio Ferrer. — José F. Cario.
“Letra F. — Hemos recibido de don Germán Ramírez la canti-dad de veinte y dos pesos moneda americana, importe de siete cua-dros y un tercio de otro de terreno de superficie alta pedregosa y a pasto, radicado en el barrio' de Llanos Tuna, término municipal de Cabo Rojo que de nuestra propiedad le hemos vendido. Linda dicho terreno por el norte, este y oeste, con tierras de nuestro comprador y por el sur con los de Ramón y Amparo Rivera, dicho terreno lo hubimos por herencia de nuestro difunto padre, don José Ma. Ferrer, y con este título legal se lo hemos vendido libre de todo gravamen, con sus entradas, salidas, usos, costumbres, servidumbres y regalías que le corresponden y puedan corresponderle de hecho y de derecho, por la suma ya manifestada que confesamos recibida satisfactoria-mente. A la evicción, seguridad y saneamiento de esta venta obli-gamos nuestros bienes presentes y futuros, con sumisión y renun-ciación de leyes fueros y derechos de nuestro favor y la general en forma. Y para que conste su legítima adquisición le damos el pre-sente en el barrio de Llanos Tuna, jurisdicción del pueblo de Cabo Rojo, Puerto Rico, E. U. de América, a doce de enero de mil nove-cientos cuatro. — Fernando Ferrer.- — Luis Ferrer. — Testigo, Emilio-A. Segarra. — Testigo, Franco. Irizarry. — Testigo, Ubaldino Lozada. ”
Los demandados se opusieron a la admisión de los docu-mentos letras D, E, F, por el fundamento de que no guardan *237relación con el objeto del pleito y son documentos privados que no perjudican a tercero.
Las excepciones opuestas a la admisión de los documen-tos C, D, B y F, que se dejan transcritos, no se sostienen por las razones en que se fundan, pues en cuanto al docu-mento C aunque no lo firma el vendedor José María Ferrer, por imposibilidad de éste lo bace a su nombre su bijo Fernando Ferrer, y no era necesaria la firma de la compradora, máxime constando de las pruebas que ella babía aceptado el contrato y tomado posesión del terreno vendido, siendo inmaterial al caso que Fernando Ferrer supiera o no que el precio de la venta hubiera sido recibido por su padre.
Tampoco era necesario que el documento fuera suscrito ante notario por el que lo otorgó y por el que lo aceptó para que perjudicara a Angel A. Vázquez, pues no bay precepto alguno en el Código Civil que por modo exclusivo exija seme-jante requisito en los documentos privados para que.éstos puedan perjudicar a tercero.
Por lo que atañe a los otros tres documentos, D, E, F, no puede argüirsc, contra su admisión, que no guardan rela-ción con el objeto del pleito pues tienden a demostrar que fueron practicadas las operaciones particionales de los bie-nes de los consortes José María Ferrer y María de los An-geles Pabón mediante prueba de que terrenos adquiridos en esas particiones por herederos de los expresados consortes habían sido vendidos a terceras personas. Por más que esos documentos sean privados, no puede afirmarse en absoluto que carezcan de condiciones para perjudicar a tercero.
La eficacia y alcance de los cuatro documentos a que uoís referimos podrían discutirse al apreciarse el mérito proba-torio de los mismos.
OCTAVO ERROR.
La corte erró en la apreciación de la prueba y al dictar sentencia declarando con lugar la demanda.
La corte inferior llegó al convencimiento de que el de-*238mandante es el único dueño, a título de herencia testada de su difunta esposa María de los Angeles Ferrer, de la finca de 7 cuerdas descrita en la demanda, por haberla adquirido María de los Ángeles Ferrer, dos cuerdas en las operaciones particionales practicadas a la muerte de su difunta madre María de los Angeles Pabón, cuatro cuerdas por compra a su padre José María Ferrer, y la otra cuerda en las opera-ciones particionales de los bienes de su referido padre, ha-biendo estado en posesión de las mismas desde las fechas de su adquisición hasta que murió, de cuyos hechos tenían cono-cimiento pleno los demandados todos incluso el demandado Angel A. Vázquez, quien en calidad de abogado venía repre-sentando a los codemandados desde el mes de febrero de 1911.
La anterior conclusión se sostiene por las declaraciones de los herederos de José María Ferrer y María de los An-geles Pabón que han declarado en el presente .juicio, a saber, Fernando Ferrer, José María Ferrer, Luis Ferrer, Delfín Cario Zapata, viudo de la heredera difunta Dolores Ferrer, Primitivo Ferrer, hijo del heredero difunto Ubaldino Ferrer; y por las de los testigos José Federico Cario Zapata, José Benet, Alfredo Cario y Pedro López Cario. Hay además la circunstancia de que los demandados Indalecio y Lisandro Carlo y Ferrer, Ramón María Rivera y Ferrer, Primitivo María Jesús y .Concepción Ferrer y Toro, se allanaron a la demanda por entender ser cierto lo que en la misma se alega. Y la prueba documental consistente en la certificación letra B expedida por Tesorería y en los documentos privados C, D, E, F, que se dejan transcritos,' viene a corroborar la prue-ba testifical relativa a que las operaciones particionales de los bienes de los consortes José María Ferrer y María de los Angeles Pabón se llevaron a efecto por los interesados. La venta de lo adjudicado no puede existir sin la adjudicación previa.
■ Y la apreciación de la corte inferior de que el abogado Angel A. Vázquez tenía conocimiento de que el demandante *239José Federico Oarlo Zapata era dueño de la finca de 7 cner-das de qne se trata no es errónea pues se sostiene por el Fecho de qne el demandado Yázqnez entró en relaciones pro-fesionales con el demandante Federico Cario Zapata para qne éste pudiera legalizar e inscribir el títnlo a las siete cner-das de terreno qne había adquirido por testamento y por las manifestaciones hechas por Yázqnez a Zapata en el sentido de que no podía ser desahuciado de la finca porque era suya y la había heredado de su esposa, habiendo levantado con peculio propio la casa qne en ella existía.
La corte expresa además haber llegado al convencimiento de qne el pleito seguido ante la Corte Municipal de Maya-giiez por Angel A. Yázqnez contra los herederos, Ferrer Pa-bón en cobro de honorarios es simulado y llevado con el pro-pósito de obtener una sentencia convenida ya con varios de los demandados y a espaldas del heredero José Federico Car-io, que sirviera de fundamento para embargar las 7 cnerdas de terreno referidas. La parte apelante impugna tal apre-ciación de pruebas, pero no juzgamos necesario considerin' el caso bajo semejante aspecto, pues si la finca de 7 cnerdas ■era de la propiedad del demandante por haberla adquirido de su esposa María de los Angeles Ferrer a título de herencia habiéndola adquirido a su vez María de los Angeles parte por título de compraventa a su difunto padre y parte por herencia de éste y de su madre María de los Angeles Pabón, de todo lo cual tenían conocimiento los herederos demandados y el code-mandado Angel A. Yázquez, es forzoso llegar a la conclusión de que la venta de las 7 cuerdas en pública subasta al deman-dado Yázquez es nula y consiguientemente nula también la venta hecha por Yázquez al demandado Ferrer, adoleciendo 'igualmente de nulidad las inscripciones de esos contratos en el registro de la propiedad. El demandado Angel A. Yázquez no puede acogerse a los beneficios que la ley concede a los ter-ceros, pues no tiene tal carácter, sabiendo como sabía que la *240finca que remató era de la propiedad del demandante. Ninlliat v. Suriñac et al., 24 D. P. R. 67.
No se levantó en la corte inferior cuestión alguna refe-rente a la validez o legalidad de las particiones de herencia/ pues los demandados se limitaron a negar específicamente es-te hecho pero sin aducir materia nueva o defensa esencial alguna, ni aún contrademanda que pusiera ante la corte y las partes las condiciones jurídicas de los herederos ante dichas particiones. Esa cuestión de nulidad ha sido tardía-mente levantada y no merece ser considerada.
NOVENO ERROR.
La corte erró al declarar sin lugar la moción de nuevo juicio.
Los demandados José Antonio, José María y Luis Ferrer y Angel A. Vázquez solicitaron que se les concediera un nuevo juicio alegando para ello los siguientes motivos:
1º. Irregularidad en la orden de la corte reconsiderando la que había dictado,para que el demandante expusiera sepa-radamente las distintas causas de acción que comprende la demanda.
2º. Accidente o sorpresa que la ordinaria prudencia no pudo prevenir.
3º. Ser la sentencia contraria a la ley.
En corroboración de los dos primeros motivos fué pre-sentado un affidavit jurado por el abogado Angel A. Vázquez en el cual se alega: que estando señalado el juicio del caso para el día 28 de noviembre de 1916 la corte a moción de los demandados dictó orden en 27 del mismo mes para que el demandante expusiera separadamente las distintas causas de acción que comprende la demanda, señalándole para ello dos días que habían de vencer el 29 de noviembre; que por virtud de esa orden de 27 de noviembre el abogado de los demandados descuidó y abandonó en absoluto el prepararse para el juicio y avisó al demandado José Antonio Ferrer, re-sidente en uno de los barrios de Cabo Eojo que no viniera *241al juicio, porque entendía el abogado que ya no existía de-manda ni contestación en el récord y, por tanto, el juicio ha-bía quedado suspendido por propio imperio de la orden de 27 de noviembre de 1916; que en 28 de noviembre de 1916 el abogado concurrió a la corte para atender a otros asuntos distintos y oyó en corte abierta de labios del juez que a propia moción reconsideraba la orden de 27 de noviembre-de 1916, lo cual constituyó una gran sorpresa para el abogado que hasta ese momento no hábía recibido noticia alguna de que la corte iba a reconsiderar dicha orden ni siquiera había-, llevado consigo los papeles del- asunto; que en vista de la-resuelto por la corte el'abogado tomó excepción y solicitó la suspensión del juicio por indefensión por no haber prepa-rado su prueba y manifestó asimismo que únicamente entra-ría a juicio por virtud de orden de la corte para no incurrir en desacato; que- la corte ordenó la celebración del juicio in-mediatamente, haciendo constar que ya que el' abogado se encontraba en esas condiciones de indefensión le daría todas las oportunidades para practicar su prueba en otra sesión; que entre los demandados que han contestado la demanda se encuentra José Antonio Ferrer, hermano mayor de los otros demandados y persona que mejor que ninguna otra está perfectamente enterada de todos los pormenores del caso, siendo su declaración decisiva para la. defensa de los demandados y en la creencia de que el juicio no se celebra-ría, no hizo concurrir al acto de la vista a José Antonio Fe-rrer para que éste declarara personalmente sobre los hechos de la defensa y le suministrara los datos necesarios con el ■fin de repreguntar a los testigos según fueran declarando y que la causa de la defensa de los demandados es suficientey meritoria y si se le concediera un nuevo juicio el resrdtadoí sería completamente distinto y favorable a lo's demandados, quienes tendrían entonces una buena oportunidad de aportar todas sus pruebas y de refutar inmediatamente lo que decla-raran los testigos del demandante.
Están equivocados los apelantes al dar por sentado que-*242estaban obligados a ir a juicio o de lo contrario incurrirían . en desacato.
Atendidos los términos en que fue redactada la orden de la corte de 28 de noviembre de 1916, inserta al impugnar el cuarto error que sirve de fundamento al recurso, los deman-dados, después de practicadas las pruebas del demandante pu-dieron pedir la suspensión del juicio para que declarara el testigo José Antonio Ferrer que según ellos era la persona que mejor que ninguna otra estaba enterada perfectamente de todos los pormenores del caso basta el punto de ser su declaración decisiva para la defensa de los demandados. No lo hicieron así y renunciaron por tanto a su declaración. Pe-ro los demandados insisten en que por no estar presente ese testigo cuando declararon los testigos del demandante se vie-ron impedidos de repreguntar a éstos por ser José Antonio Ferrer la persona más competente para indicar el modo en •que habían de llevarse a cabo las repreguntas y a esa afir-mación de los demandados contestamos que ellos estaban en el deber de aclarar qué hechos adicionales pudieron haber pro-ducido en prueba por vía de repregunta o qué impugnacio-nes a la credibilidad de los testigos del demandante pudieron haber hecho, y ante semejante omisión no aparece cuál sea el perjuicio que hayan sufrido los apelantes. El supuesto error en su totalidad gira principalmente sobre la falta de opor-tunidad para repreguntar y debió demostrarse que de los, autos aparece el perjuicio sufrido. 4 C. J. par. 2923, p. 947.
Para sostener que la sentencia es contraria a la ley, ex-ponen los demandados que el título del demandante a la fin-ca por él reclamada proviene de dos particiones de herencia efectuadas privadamente entre los herederos, y habiendo sido negadas ambas particiones por los demandados comparecien-tes, el demandante presentó en relación con la prueba testi-fical el récord del caso civil No. 3131 iniciado por José Ma-ría Ferrer Pabón en 1911 para la declaración de los. here-deros abintestado de María de los Angeles Pabón y José Ma-ría Ferrer Pagán, de cuyo récord resulta que en la época *243en que las particiones se realizaron los herederos Indalecio, nacido el 6 de enero de 1878, Jorge Benjamín, nacido el 23 de abril de 1885, Lisandro, nacido el 1º. de octubre de 1887 y Delfín Arsenio Cario, nacido el 1º. de agosto de 1892, y Bamón María, nacido el 15 de septiembre de 1883 y Amparo Bivera, nacida en 22 de agosto de 1888, eran menores de edad, sin qne el demandante probara qne las particiones fueran aprobadas judicialmente, siendo por tanto nulas e inexisten-tes dichas particiones.
Ya hemos dicho anteriormente, al impugnar el 8°. error en que se funda el recurso, que en la corte inferior no se levantó cuestión alguna relativa a la validez o ilegalidad de las particiones de herencia pues los demandados se limitaron a negarlas específicamente sin aducir materia nueva o de-fensa esencial, ni ‘aún contrademanda que pusiera ante la corte y las partes las condiciones jurídicas de los herederos ante esas particiones, habiendo sido por tanto tardíamente levantada la cuestión de nulidad. Ahora agregamos que el récord del caso civil No. 3131 sobre declaración de herederos de los consortes José María Ferrer Pagan y María de los An-geles Pabón fué utilizado como prueba para justificar el carác-ter de heredero de los demandados, pero no para justificar la edad que tuvieran al verificarse las particiones, por más que en dicho récord aparecen las partidas de nacimiento de los demandantes que se relacionan en el escrito de exposición del caso.
De todos modos, teniendo en cuenta las fechas en que na-cieron los menores expresados que son las mismas anterior-mente indicadas, resulta que todos ellos habían llegado a la mayoría de edad en 9. de mayo de 1916 en que fué radicada la demanda enmendada. Ellos no han alegado la nulidad de las particiones por la razón de que fueran menores de edad en las fechas en que .fueron practicadas y lejos de ello por lo que toca a Indalecio y Lisandro Cario y Ferrer y Bamóh María Bivera y Ferrer, se allanaron por modo expreso a la *244demanda, habiendo además la circunstancia de que Indalecio y Jorge Benjamín Cario Ferrer y Amparo Rivera Ferrer se-gún los documentos que dejamos transcritos al tratar del sép-timo error lian vendido terrenos que les fueron adjudicados, viniendo a convalidar de ese modo las particiones hechas y quedando así impedidos de impugnarlas. Véase el caso de Díaz et al., v. Balseiro & Giorgetti et al., decidido en marzo 10, 1919, (pág. 141).
DÉCIMO ERROR.
La corte erró al negarse a admitir la contestación enmen-dada que presentó el demandado Angel A. Vázquez para con-formar sus alegaciones con la prueba presentada y admitida en el juicio.
El demandado Angel A. Vázquez mucho tiempo después de celebrado el juicio, o sea en 20 de enero de 1917, presentó a la corte una moción para que le admitiera un proyecto de contestación enmendado que acompañaba, y con fecha 10 de febrero siguiente la corte la resolvió en los siguientes tér-minos :
“Hoy 10 de febrero de 1917 compareció el demandado Angel A. Vázquez en su propia representación y la parte demandante por su abogado Sr. José Benet. Dicho demandado solicitó oralmente que la corte resolviera la moción de fecha 20 de enero de 1917 sobre permiso para enmendar la contestación en el sentido de conformar sus alegaciones con la prueba presentada por el demandante. La corte, después de oir los argumentos orales de los letrados concu-rrentes, desestima la moción del demandado y en su consecuencia deniega permitir enmendar su contestación.”
Alega la parte apelante para sostener el anterior error que como en el juicio se probó que en 28 de agosto de 1899 y 8 de noviembre de 1903 fallecieron respectivamente abintes-tato María de los Angeles Pabón y José María Ferrer Pagán y que se practicaron las operaciones particionales de sus bie-nes sin haberse obtenido previamente la declaratoria de here-deros de dichos causantes, sin que tales particiones fueran pre-*245sentadas a la aprobación judicial, habiéndose adjudicado ade-más a Luis Ferrer una porción de terreno de tres cnerdas para pago de gastos de enfermedad, velorio y entierro de José Ma-ría Ferrer Pagán sin previa autorización judicial no obstante haber menores de edad, trató de conformar las alegaciones con la prueba practicada mediante enmienda que contuviera todos esos hechos, debiendo por tanto la corte haber ejercitado la discreción que le conceden los artículos 136 y 137 del Código de Enjuiciamiento Civil en relación con el 140 y permitir la enmienda solicitada.
No vemos que la corte abusara de su poder discrecional al negar la enmienda solicitada.
Por las razones expuestas es de confirmarse la sentencia y orden, apeladas.

Confirmada la sentencia y la orden denegator ria de nuevo juicio.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hutchison.